Title: To Alexander Hamilton from Joseph Whipple, 21 December 1789
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, December 21, 1789. “… I now inclose my Weekly Return to the 19th instant agreeably to the new Form leaving out Bonds &c. In the Forms recd. I do not observe any mention of Goods deposited for the security of the duties which the Law admits of. I shall therefore place them till otherways directed in Accots. with Bonds which I conceive will be the proper place for them. It has been contended by some importers that their Bonds given for Duties should bear date when the Amount of Duties could be ascertain’d 5 to 15 days after the entry of the Vessel which in some instances when the goods could not be landed sooner I have complied with—I should be glad of your directions on this point.…”
